Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Jason Lee Frazier,
(O.L. File No. H-15-40960-9),

Petitioner,
v.
The Inspector General.
Docket No. C-15-3557
Decision No. CR4527

Date: February 9, 2016

DECISION

Petitioner, Jason Lee Frazier, was a licensed professional counselor in the State of
Oklahoma. He pled guilty to felony counts of Medicaid fraud and identity theft. Based
on this, the Inspector General (I.G.) has excluded him for five years from participating in
Medicare, Medicaid, and all federal health care programs, as authorized by section
1128(a)(1) of the Social Security Act (Act). Petitioner appeals the exclusion. For the
reasons discussed below, I find that the I.G. properly excluded Petitioner Frazier and that
the statute mandates a minimum five-year exclusion.

Background

Ina letter dated May 29, 2015, the LG. notified Petitioner that he was excluded from
participating in Medicare, Medicaid, and all federal health care programs for a period of
five years because he had been convicted of a criminal offense related to the delivery of
an item or service under the Medicare or state health care program. The letter explained
that section 1128(a)(1) of the Act authorizes the exclusion. I.G. Ex. 1. Petitioner
requested review.
Each party submitted a written argument (I.G. Br.; P. Br.). The IG. submitted six
exhibits (I.G. Exs. 1-6). In the absence of any objection, I admit into evidence I.G. Exs.
1-6.

The parties agree that an in-person hearing is not necessary. LG. Br. at 10; P. Br. at 2.
Discussion

Petitioner must be excluded from program participation for
a minimum of five years, because he was convicted of a
criminal offense related to the delivery of an item or service
under Medicare or a state health care program, within the
meaning of section 1128(a)(1). '

Under section 1128(a)(1) of the Act, the Secretary of Health and Human Services must
exclude an individual who has been convicted under federal or state law of a criminal
offense related to the delivery of an item or service under Medicare or a state health care
program. 42 C.F.R. ยง 1001.101(a).

Here Petitioner Frazier was a professional counselor, working under contract with the
Oklahoma Medicaid agency. He provided psychotherapy services to children who were
Medicaid beneficiaries. The state Medicaid agency required him to meet face-to-face
with the children and their families. IG. Ex. 3. He moved to Hawaii and continued
billing the Oklahoma Medicaid program for counseling services. According to Petitioner
Frazier, he communicated with his clients by means of telephone, text-messaging, and
Skype. I.G. Ex. 3. He admitted that he also fraudulently used the identities of others in
submitting claims. LG. Ex. 5 at 6.

On April 11, 2014, Petitioner Frazier was charged with state felony counts of Medicaid
fraud and identity theft. I.G. Ex. 4. He pled guilty to both charges, and, on January 12,
2015, the state court accepted his plea. I.G. Exs. 5, 6. The court granted him a deferred
sentence, placed him on three years unsupervised probation, and ordered him to pay
$23,145.66 in restitution and $16,854.34 in fines and investigative fees. I.G. Ex. 6. The
court also ordered that he not submit any claims to the Oklahoma Medicaid program
during his probationary period. LG. Ex. 6.

Petitioner admits that he was convicted of a crime for which exclusion is required, but
complains about the length of his exclusion. He maintains that he paid all the ordered
restitution and has not practiced therapy for almost two years. P. Br. at 3. But the statute
mandates exclusion for a minimum period of five years and provides me no discretion to
alter that period. Act ยง 1128(c)(3)(B); 42 C.F.R. ยง 1001.102(a).

' T make this one finding of fact/conclusion of law.
Conclusion

Because he was convicted of a criminal offense related to the delivery of an item or
service under a state health care program (Medicaid), Petitioner Frazier must be excluded
from participation in Medicare, Medicaid, and all federal health care programs for a
minimum period of five years.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

